Citation Nr: 0506554	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  94-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
leg disability, to include as due to aggravation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1977 to November 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in May 1997.  The veteran testified at a personal 
hearing at the RO in December 1994 and at a Board hearing at 
the RO in March 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

By way of correspondence dated January 2005, the Board 
notified the veteran that the Veterans Law Judge (VLJ) that 
conducted his March 1997 hearing is no longer employed by the 
Board.  The veteran was offered an opportunity for another 
hearing with a current VLJ.  By way of correspondence 
received by the Board in February 2005, the veteran indicated 
that he wished to have a new Board videoconference hearing.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge and clearly notify the veteran 
of the date of such hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or fails to 
report, the case should be returned to 
the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




